Exhibit 21.1 SUBSIDIARIES OF BLYTH, INC. Subsidiaries of the Registrant/U.S. Other Names Under Which Subsidiary Does Business State/Country of Incorporation 1. Blyth Home Expressions,Inc. Delaware 2. Blyth Direct Selling Holdings,Inc. Delaware 3. Blyth Wholesale Holdings,Inc. Delaware 4. Blyth Catalog and Internet Holdings,Inc. Delaware 5. Boca Java,Inc. Delaware 6. Candle Corporation of America Colonial Candle New York 7. CBK Styles,Inc. Delaware 8. KWA,Inc. Minnesota 9. Midwest of Cannon Falls,Inc. Midwest Minnesota 10. Miles Kimball Company Wisconsin 11. PartyLite Gifts,Inc. PartyLite Virginia 12. PartyLite Holding,Inc. Delaware 13. PartyLite Worldwide,Inc. PartyLite Delaware 14. The Sterno GroupLLC Delaware 15. ViSalus Holdings, LLC ViSalus Sciences Delaware Subsidiaries of the Registrant/International State/Country of Incorporation 16. Blyth Asia Limited Hong Kong 17. Blyth CandlesLtd. Ireland 18. Blyth HoldingB.V. Netherlands 19. Blyth HomeScents International UK Limited England 20. Blyth International BV Netherlands 21. Blyth UK LLP England 22. Midwest of Cannon Falls Canada Canada 23. PartyLite A.p.S. Denmark 24. PartyLite A.S. Norway 25. PartyLite Gifts,Ltd. Canada 26. PartyLiteGmbH Germany 27. PartyLite Handelsgesellschaft m.b.H. Austria 28. PartyLite ImportacionesS.A. de C.V. Mexico 29. PartyLite Manufacturing Limited England 30. PartyLite,S.A. de C.V. Mexico 31. Partylite Oy Finland 32. PartyLite Pty Limited Australia 33. PartyLite SARL,Ltd. Switzerland 34. PartyLite SARL France 35. PartyLite TradingSA Switzerland 36. PartyLite Europe TechnologyGmbH Germany 37. PartyLite U.K.,Ltd. England 38. Servicios Administrativos PartyLite,S.A. de C.V. Mexico
